Citation Nr: 9935268	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  91-51 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral 
defective hearing secondary to service-connected malaria.

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the hips with hypertrophic degenerative 
joint disease of the knees and lumbosacral spine with 
bilateral sacroiliac arthritis.

3.  Entitlement to an effective date earlier than September 
9, 1991, for service connection for osteoarthritis of the 
hips with hypertrophic degenerative joint disease of the 
knees and lumbosacral spine with bilateral sacroiliac 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  
This case was remanded by the Board in August 1994.  In 
October 1996, the Board issued a decision denying reopening 
of the veteran's claim for entitlement to service connection 
for bilateral defective hearing secondary to service-
connected malaria, and denying his claims for a compensable 
rating for malaria and for an increased rating for 
osteoarthritis of the hips with hypertrophic degenerative 
joint disease of the knees and lumbosacral spine with 
bilateral sacroiliac arthritis.  The veteran appealed this 
decision, and in a memorandum decision dated in January 1999 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999, hereinafter Court), affirmed the Board's decision to 
deny an increased rating for malaria and vacated and remanded 
the Board's decision with respect to the denial of reopening 
of the veteran's claim for entitlement to service connection 
for bilateral defective hearing secondary to service-
connected malaria and the denial of his claim for an 
increased rating for osteoarthritis and degenerative joint 
disease of the knees and spine.  Thereafter, the case was 
returned to the Board.

The Board notes that following the Board's October 1996 
decision, additional evidence was received from the veteran, 
consisting of a December 1996 statement by Ponciano N. 
Lloren, M.D., and a December 1996 statement by the veteran.  
The record reflects that this evidence was thereafter 
considered by the RO in a January 1999 rating decision which 
denied the veteran's claim to reopen a claim for service 
connection on a secondary basis for bilateral defective 
hearing.  See 38 C.F.R. § 1304(c) (1999).

The issues of entitlement to an increased rating for 
osteoarthritis of the hips with hypertrophic degenerative 
joint disease of the knees and lumbosacral spine with 
bilateral sacroiliac arthritis, and entitlement to an 
effective date earlier than September 9, 1991, for service 
connection for the same, are addressed in the remand at the 
end of this action.


FINDINGS OF FACT

1.  A Board decision of February 1990 denied the veteran's 
claim for service connection for bilateral defective hearing 
secondary to service-connected malaria.  

2.  A subsequent Board decision of July 1991 determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection on a secondary 
basis for bilateral defective hearing; in October 1991, the 
veteran's Motion for Reconsideration of the July 1991 Board 
decision was denied.

3.  The evidence added to the record since the July 1991 
Board decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection on a secondary basis 
for bilateral defective hearing.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court's January 1999 decision noted that the decision in 
Hodge v. West, 155 F.3d 1356 (1998), essentially held that 
the definition of "new and material" evidence provided by 
38 C.F.R. § 3.156(a) is for application rather than the 
definition of "new and material" evidence enunciated by the 
Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
relied on by the Board in its October 1996 decision (there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome).  The Board notes that the May 1994 
Supplemental Statement of the Case provided the veteran with 
the appropriate laws and regulations pertaining to his claim, 
including citation to 38 C.F.R. § 3.156.  The Board therefore 
concludes that a remand of the veteran's case is not 
warranted.

Service connection for bilateral defective hearing secondary 
to service-connected malaria was denied in a February 1990 
Board decision.  A subsequent Board decision of July 1991 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection on a secondary basis  for bilateral defective 
hearing.  In October 1991, the veteran's Motion for 
Reconsideration of the July 1991 Board decision was denied.  
Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7104(b) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the July 1991 Board 
decision included service medical records which disclose that 
the veteran took medication for malaria in service and that 
physical examination in July 1945 revealed the presence of 
catarrhal otitis media in the right ear, with consequent 
reduction in auditory acuity.  The report of the veteran's 
examination for discharge indicates that his ears were normal 
on examination, and while the results of auditory acuity 
testing are difficult to read, they appear to indicate that 
the veteran had hearing of 20/15.

Also of record was the veteran's original October 1951 claim 
for compensation for bilateral defective hearing on which he 
indicated that he had received treatment in service for 
deafness of the right ear.  The evidence of record also 
included a March 1977 statement by Dr. Jose M. Villamil.  Dr. 
Villamil, after recording the veteran's contention that he 
had experienced loss of hearing in service, concluded that 
the veteran had bilateral deafness secondary to complete 
rupture of the drum membranes with exposure of the manubrium 
mallei, as well as residual infection of both middle ears.

The evidence of record at the time of the July 1991 decision 
also included a June 1982 statement and October 1988 
affidavit from Dr. Lloren.  Dr. Lloren stated, in essence, 
that he had treated the veteran in service for malaria, that 
he treated the veteran shortly after service for malaria, and 
later for bilateral defective hearing, and that he believed 
that the veteran's bilateral partial deafness originated from 
his service-connected malaria or was a residual thereof.

The evidence previously of record lastly included several 
statements by the veteran to the effect that his bilateral 
defective hearing was caused by his malaria or by medications 
he used after service for the treatment of malaria.

Pertinent evidence added to the record includes a November 
1992 affidavit, an October 1995 examination report and a 
December 1996 statement by Dr. Lloren.  The evidence added to 
the record also includes the reports of February 1993 and 
March 1993 VA examinations of the veteran.  The evidence 
added to the record lastly includes numerous statements by 
the veteran. 

The November 1992 affidavit from Dr. Lloren indicates that he 
treated the veteran shortly after service for relapse of 
malaria, and that antimalarial medications used in his 
treatment of the veteran caused the veteran's bilateral 
defective hearing.  He also indicated that his medical 
records for the veteran were no longer available.  In his 
October 1995 report and December 1996 statement, Dr. Lloren 
indicated that he had treated the veteran on numerous 
occasions for bilateral defective hearing, and again 
concluded that the veteran's bilateral defective hearing was 
due to his relapse of malaria, or to medications associated 
with treatment therefor.  After careful review of the above 
statements, the Board concludes that Dr. Lloren's November 
1992, October 1995 and December 1996 statements are mere 
rearticulations of his previously considered June 1982 and 
October 1988 statements, and therefore do not constitute new 
and material evidence.  In this regard, the Board points out 
that while Dr. Lloren's earlier statements did not 
specifically refer to the role of antimalarial medication in 
the development of the veteran's bilateral defective hearing, 
they nevertheless did document Dr. Lloren's belief that the 
veteran's defective hearing was a residual of malaria, and in 
fact it was Dr. Lloren who had treated the veteran for 
malaria in service and thereafter, prescribed the referenced 
medication in connection with his treatment, and thereafter 
treated the veteran for defective hearing.  The Board notes 
that Dr. Lloren's statements since June 1982 have not varied 
in the account of the veteran's treatment for malaria.  

In essence, Dr. Lloren's opinions, as expressed in his 
November 1992, October 1995 and December 1996 statements, 
that it was the antimalarial medication used by the veteran 
in particular which caused his bilateral defective hearing, 
are no more than nonsubstantial elaborations of his June 1982 
and October 1988 statements that the veteran's defective 
hearing was residual of the veteran's malaria, statements 
which perforce included consideration of treatment with 
antimalarial medications.  Cf. Paller v. Principi, 3 Vet. 
App. 535 (1992) (corroborative opinion by second physician 
may constitute new and material evidence).  Accordingly, as 
Dr. Lloren's November 1992, October 1995 and December 1996 
statements are essentially rearticulations of his June 1982 
and October 1988 statements on file at the time of the July 
1991 Board decision, they are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim.

The reports of VA audiological examinations in February 1993 
and March 1993 record the veteran's contention that he had 
experienced decreased hearing since service following the use 
of antimalarial medications.  Audiological evaluation 
disclosed the presence of significant bilateral hearing loss, 
but the examiner concluded that the veteran's hearing loss 
was age-related or noise-induced, and that the role of 
antimalarial medications in the development of his defective 
hearing was questionable, as the referenced medicines were 
not used on a continual basis.  As the examiner, even after 
consideration of the veteran's reported history, concluded 
that the veteran's bilateral defective hearing was not 
related to his malaria, the examination reports are clearly 
against the claim and therefore are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim.

In several statements on file, the veteran essentially 
contends that he continued to experience episodes of malaria 
shortly after service, and that antimalarial medications 
associated with his treatment caused his bilateral defective 
hearing.  The veteran's statements, however, are duplicative 
of his previous statements, and are therefore not new.  In 
any event, even assuming that the statements are new, as a 
layperson, the veteran is not competent to offer medical 
opinions, see  Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
and his assertions regarding the relationship between his 
bilateral defective hearing and his malaria consequently do 
not constitute competent medical evidence for the purpose of 
reopening his claim.  Consequently, his statements are not, 
either alone or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

As a whole, the new evidence received in the veteran's claims 
file subsequent to the July 1991 Board decision does not tend 
to show that the veteran's bilateral defective hearing was 
caused or chronically worsened by his service-connected 
malaria.  Thus, in the Board's judgment, this evidence, when 
considered either by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board concludes that the 
evidence submitted subsequent to the July 1991 Board decision 
is not new and material and the claim is not reopened.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection on a 
secondary basis for bilateral defective hearing.  Graves v. 
Brown, 8 Vet. App. 522, 524 (1996). 


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection on a secondary 
basis for bilateral defective hearing is denied.


REMAND

Briefly, the Court's January 1999 decision concluded that the 
Board erroneously failed to apply the provisions of 38 C.F.R. 
§ 4.40.  The Court also indicated that the Board did not 
adequately discuss the veteran's contentions that he failed 
to report for numerous scheduled VA examinations because he 
was not well enough to travel.

The record reflects that the veteran reported for VA 
examinations in February and March 1993 for evaluation of his 
arthritis of the hips, knees, lumbosacral spine and 
sacroiliac joints.  The veteran thereafter failed to report 
for a February 1995 VA examination scheduled in connection 
with the Board's August 1994 remand, as well as for VA 
examinations scheduled for April 1995, June 1995 and December 
1995.  The veteran stated that he failed to attend those 
examinations because the travel involved in attending his 
February 1993 and March 1993 examinations had exacerbated his 
joint disabilities, that it was now physically difficult for 
him to travel to VA examinations other than by cab to Baguio 
City, and that he believed that another VA examination was 
not required in any event because the RO would only deny his 
claim for an increased rating again.  The record reflects 
that the veteran was thereafter scheduled for a fee basis 
examination in March 1996 in Baguio City, but that he again 
failed to report.  He again explained that it was physically 
difficult for him to attend the examination and that the RO 
would not, in any event, increase the evaluation assigned his 
disability.  The Board notes that the veteran nevertheless 
apparently had no difficulty with reporting for a private 
examination by Dr. Lloren in October 1995, the report of 
which is on file.  The Board also notes that the veteran 
reported for a second examination by Dr. Lloren in December 
1996, although he failed to report for another VA examination 
scheduled in August 1997.
 
Although the veteran has failed to attend every VA 
examination scheduled after his March 1993 examination, the 
Board is of the opinion that the veteran should be scheduled 
for another VA examination.  The veteran is warned, however, 
that the duty to assist is not a one-way street, and that an 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  This extends to attending 
examinations which are scheduled for the evaluation of 
service-connected disabilities.  

With respect to the claim for entitlement to an earlier 
effective date for osteoarthritis of the hips with 
hypertrophic degenerative joint disease of the knees and 
lumbosacral spine with bilateral sacroiliac arthritis, the 
Board notes that an appeal consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b) (1999).  The Substantive Appeal must be filed with 
the VA office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office, in which case the Substantive Appeal must 
be filed with the VA office which has assumed jurisdiction 
over the applicable records.  38 C.F.R. § 20.300 (1999). 

Review of the record discloses that a September 1995 rating 
decision granted service connection for the veteran's 
degenerative changes of the hips, knees, lumbosacral spine 
and sacroiliac joints, assigning a combined 10 percent 
evaluation effective September 9, 1991.  The veteran was 
informed of the decision and of his appellate rights in 
October 1995.  In response to his November 1995 Notice of 
Disagreement, he was provided a Statement of the Case on this 
issue on November 14, 1996.  Thereafter, no written 
communication addressing the denial of an earlier effective 
date for service connection for his joint disabilities was 
received from the veteran or his representative until January 
15, 1997.  On that date the veteran filed a Motion for 
Reconsideration directly with the Board, in which he 
presented argument with respect to the above issue.  No 
further written communication from the veteran or his 
representative with respect to this issue was thereafter 
submitted.  

The Board notes that, even assuming that 38 C.F.R. § 20.300 
is applicable to documents received by the Board while an 
appellant's records are located at the Board, see, e.g., 
Zevalkink v. Brown, 6 Vet. App. 483, 489 (1994), it does not 
appear in the instant case that the Board had jurisdiction 
over the veteran's records at the time the January 1997 
statement from the veteran was received, or that the January 
1997 statement was received at the RO or associated with the 
veteran's claims file until at least February 1997.  It 
therefore appears that a Substantive Appeal with respect to 
entitlement to an effective date earlier than September 9, 
1991, for service connection for osteoarthritis of the hips 
with hypertrophic degenerative joint disease of the knees and 
lumbosacral spine with bilateral sacroiliac arthritis, was 
not timely filed.

The Court, in Marsh v. West, 11 Vet. App. 468 (1998), held 
that the Board erroneously failed to address whether its sua 
sponte consideration of the question of the timeliness of a 
Notice of Disagreement, without first according the appellant 
an opportunity to submit argument or evidence on that 
question, was prejudicial to the appellant.  Under the 
circumstances, the Board concludes that the issue of 
entitlement to an effective date earlier than September 9, 
1991, for service connection for osteoarthritis of the hips 
with hypertrophic degenerative joint disease of the knees and 
lumbosacral spine with bilateral sacroiliac arthritis should 
be remanded for further procedural development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the 
veteran and his representative with 
a Statement of the Case which 
addresses the issue of whether the 
veteran has submitted a timely 
Substantive Appeal with respect to 
the September 1995 rating decision 
which determined that the veteran 
was entitled to an effective date no 
earlier than September 9, 1991, for 
service connection for 
osteoarthritis of the hips with 
hypertrophic degenerative joint 
disease of the knees and lumbosacral 
spine with bilateral sacroiliac 
arthritis.  The Statement of the 
Case should conform to the 
requirements of 38 C.F.R. §§ 19.29 
and 19.30 (1999).  The veteran and 
his representative should be 
provided an appropriate opportunity 
to respond.   

2.  The RO should also contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim for a 
rating in excess of 10 percent for 
arthritis of the hips, knees, 
lumbosacral spine and sacroiliac 
joints.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

3.  Then, the RO should arrange for 
the veteran to undergo an orthopedic 
examination, preferably at a 
location near the veteran's current 
residence, by a physician with 
appropriate expertise, to determine 
the nature and extent of impairment 
from the veteran's service-connected 
osteoarthritis of the hips, 
hypertrophic degenerative joint 
disease of the knees and lumbosacral 
spine, and bilateral sacroiliac 
arthritis.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  If the veteran 
experiences pain on range of motion 
testing, the examiner should 
identify the specific excursions of 
motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  The 
examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.

The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether a review of the 
claims file was made.  The 
examination report must be typed.  

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue entitlement to a rating in 
excess of 10 percent for 
osteoarthritis of the hips, 
hypertrophic degenerative joint 
disease of the knees and lumbosacral 
spine, and bilateral sacroiliac 
arthritis.  In readjudicating the 
increased rating claim the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement 
of a joint.  See DeLuca v. Brown , 8 
Vet. App. 202 (1995).  The RO should 
also consider whether the components 
of the veteran's disability should 
be separately rated.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and provide the 
veteran and his representative with an appropriate 
opportunity to respond.  The veteran should be informed of 
the requirements to perfect an appeal with respect to any new 
issue addressed in the Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals







